 1                           UNITED STATES DISTRICT COURT
 2
                           NORTHERN DISTRICT OF CALIFORNIA
 3

 4   DEREK THOMPSON, On Behalf of Himself and )    CASE NO.: 3:18-cv-06973-JST
     All Others Similarly Situated,           )
 5                                            )    [PROPOSED] ORDER GRANTING
                   Plaintiff,                 )    STIPULATION TO EXTEND TIME
 6                                            )    TO FILE RESPONSIVE PLEADING
            v.                                )    AND TO CONTINUE THE INITIAL
 7                                            )    CASE MANAGEMENT
     PANDORA MEDIA, INC., GREGORY B.          )    CONFERENCE
 8   MAFFEI, ROGER CONANT FAXON, DAVID )
     J. FREAR, JASON HIRSCHHORN, TIMOTHY )
 9   LEIWEKE, ROGER J. LYNCH, MICHAEL M. )
     LYNTON, JAMES E. MEYER, and MICKIE       )    Courtroom 9, 19th Floor
10   ROSEN,                                   )    Before: Hon. Jon S. Tigar
                                              )
11                 Defendants.                )
                                              )
12                                            )
                                              )
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING
     AND TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE
     Case No.: 3:18-cv-06973-JST
 1          Pursuant to the Stipulation to Extend Time to File Responsive Pleading and to Continue

 2   the Initial Case Management Conference, it is hereby ordered that (i) Defendants Pandora Media,

 3   Inc., Roger Faxon, David Frear, Jason Hirschhorn, Timothy Leiweke, Roger Lynch, Michael

 4   Lynton, Gregory Maffei, James Meyer, and Mickie Rosen will have until March 26, 2019 to

 5   answer, move against, or otherwise respond to the Complaint and (ii) the Initial Case

 6   Management Conference is rescheduled for April 17, 2019.

 7

 8   Dated: January _25__, 2019

 9                                                The Honorable Jon S. Tigar
10                                                United States District Judge

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING
     AND TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE
     Case No.: 3:18-cv-06973-JST
                                             1
